DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015141711 A1 to Asai et al. (hereinafter Asai) using US 2017/0088774 A1 as a translation.
Regarding claim 1, Asai discloses a wavelength conversion phosphor comprising:
a first metal oxide phase as a phosphor phase containing activated metal ions which emit fluorescence (Ln3Al5O12:Ce, para [0052]); and
a second metal oxide phase (Al2O3, para [0052]) adjacent to the first metal oxide phase through an interface (para [0109]);
wherein a concentration of the activated metal ions in the interface is 3.5 at% or less (para [0043]).  Table 7 shows that the concentration of Ce at the interface is higher than the concentration of the activated metal ions contained in the first metal oxide phase (fluorescence phase).  

Regarding claim 4, Asai discloses the wavelength conversion phosphor according to claim 1, 
wherein the activated metal ions which emit fluorescence are Ce3+ (para [0034]), 
the first metal oxide phase includes Y3AI5O12 (Ln3Al5O12 when Ln includes Y, para [0034] and [0052]),
the second metal oxide phase includes Al2O3 (para [0052]), and


Regarding claim 5, Asai discloses the wavelength conversion phosphor according to claim 4, 
wherein the activated metal ions emitting fluorescence are Ce3+ (para [0052]), the first metal oxide phase is Y3AI5O12 (para [0052]), and the second metal oxide phase is AI2O3 (para [0052]), and
a concentration of the activated metal ions Ce3+ in the interface is higher than an average concentration of the activated metal ions Ce3+ in the first metal oxide (fluorescence phase, Table 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above. This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN102560665 A to Xia et al. (hereinafter Xia).
Regarding claim 1, Xia discloses a wavelength conversion phosphor comprising:
a first metal oxide phase (Ce doped yttrium aluminum garnet) as a phosphor phase containing activated metal ions which emit fluorescence (para [0002]); and
a second metal oxide phase (alumina, para [0002]).
The reference is silent regarding the second metal oxide phase as adjacent to the first metal oxide phase through an interface and wherein a concentration of the activated metal ions in the interface is higher than a concentration of the activated metal ions contained in the first metal oxide phase.
However, Xia teaches an overlapping phosphor, as discussed above, and teaches a method of making the wavelength conversion phosphor that overlaps the instantly disclosed method set forth in the publication of the instant disclosure, US 2018/0351049 A1, (hereinafter 049).  Both teach mixing metal oxides of the first phosphor phase and the second metal oxide phase (049, para [0048]-[0049] and Xia, para [0013]-[0015]), wherein the same metal oxides (Al2O3, Y2O3) and activator ions (Ce) are used (049, para [0053]-[0056] and Xia, para [0014]).  Both teach placing the mixture into a crucible and heating to melt the metal oxides in an inert atmosphere (nitrogen, 049, para [0049] and argon, Xia, para [0016]).  Both teach pulling the seed 

 	Regarding claim 2, Xia discloses the wavelength conversion phosphor according to claim 1, 


Regarding claim 3, Xia discloses the wavelength conversion phosphor according to claim 2, 
wherein the first metal oxide phase and the second metal oxide phase respectively have portions in the eutectic structure with uniform intercrystalline distances (para [0020]) but is silent regarding portions having dimensions of 1 µm or less in the eutectic structure.
However, as discussed above, the phosphors overlap and are made by overlapping methods.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect portions in the eutectic structure to have dimensions that at least overlap the instantly claimed range of 1 µm or less in the eutectic structure, absent evidence to the contrary.

Regarding claim 4, Xia discloses the wavelength conversion phosphor according to claim 1, 
wherein the activated metal ion includes Ce3+ (para [0013])
the first metal oxide phase includes Y3AI5O12 (para [0013], yttrium aluminum garnet),
the second metal oxide phase includes Al2O3 (para [0013], alumina), and


Regarding claim 5, Xia discloses the wavelength conversion phosphor according to claim 4, 
wherein the activated metal ions emitting fluorescence are Ce3+, the first metal oxide phase is Y3AI5O12, and the second metal oxide phase is AI2O3 (para [0013]), and
a concentration of the activated metal ions Ce3+ in the interface is expected to be higher than an average concentration of the activated metal ions Ce3+ in the first metal oxide, per MPEP 2112.01(I) cited above, as discussed above.

Regarding claim 6, Xia discloses the wavelength conversion phosphor according to claim 4,
wherein (Y1-xCex)3Al5O12 forms in the interface between the phosphor phase containing the activated metal ions which emit fluorescence and the second metal phase adjacent to the first metal oxide phase (para [0013] and per MPEP 2112.01(I) as discussed above), and the Ce concentration is ~0.01 to 0.06, para [0014]), which overlaps the instantly claimed range of 0.015 ≤ x≤ 0.3. See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed prima facie case of obviousness exists’.  Note that the example in para [0035] teaches x=0.03, which falls completely within the instantly claimed range.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Asai.
Regarding claim 6, Asai discloses the wavelength conversion phosphor according to claim 4, wherein (Y1-xCex)3Al5O12 (para [0052]) forms in the interface between the phosphor phase containing the activated metal ions which emit fluorescence and the second metal phase adjacent to the first metal oxide phase (para [0052]), x (Ce concentration) is 3.5 at% or less (para [0043]) or x≤3.5, which overlaps the instantly claimed range 0.015 ≤ x≤ 0.3.  See MPEP 2144.05(I), cited above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734